Title: James Dinsmore’s List of Thomas Jefferson’s Tools, 15 April 1809
From: Dinsmore, James
To: 


      
        Memdm of Carpenters tools belonging to mr Jefferson—
        15 pair hollows & rounds,. & 1 plane for making spouts
        1 pair hollows & quarter rounds, 1 Do Snipe Bills
        1 Do Side rabbitt planes—4 rabbitt planes & astragal
        3 philasters. & one Spring plane—
        4 pair Groveing planes & 1 Cut & thrust—
        2 Plow planes & 9 plow bits
        5 bead planes 9, ogees. & 2 quarter rounds—
        2 Sash ovolos, 2 astragal Do—
        1 Scotia & ovola & 1 ogee & ovola.
        1 raising plane. 2 pair Base & surbase planes—
        1 architrave Do.—11 Cornice planes of different kinds
        3 Straight & 3 Circular Smoothing planes—1 toothing Do
        4 Sets of Bench planes 5 in each Set—& 1 double Iron jointer—
        3 try planes for Circular work, 3 Steel blade Squares—
        1 bench vice 2 plated gages, 1 mortise Do—1 brace & 15 bits—
        2 pair pincers & 1 pair cutting plyers—
        2 Drawing knives 2 pair Compasses—
        4 Sockett Chishels 4 mortise Do. & 13 former Do—
        19 Gouges, 2 rasps 4 files,—15 Gimblets
        3 pair hand screws, 3 iron Screws for pining up work
        6 augres: 3 hand Saws 1 pannel Do 1 table Do 1 tenon Do—
        1 Sash Do. 1 dove tail Do 1 frame Do & 2 lock Saws; 9 new plane irons
        3 Saw files 1 axe 1 adz 1 bevel 1 miter Do 1 turkey Whet Stone &c &c
        
           Jas Dinsmore
           April 15th 1809
        
      
      
      
        verso:
        planes borrowed by Jas Dinsmore
        1 Tuscan Cornice plane—
        1 Sash astragal—
        1 ogee & quarter round—
        
        Bot—
        
          
            1. Screw. do worth.
            9/.
            by J Dinsmore
            £0–9
          
          
            2 flooring. Do–worth
            4/6 each
            by J Nelsen
            09
          
        
        
        
        
        
      
    